Motion for leave to appeal, from so much of the Appellate Division order as dismissed the appeal taken to it from the direction in the order of December 28,1982 for service of an amended complaint and as affirmed the denial of disqualification of attorney Neale, dismissed and, on the court’s own motion, appeal taken as of right from those portions of the Appellate Division order dismissed, without costs, each upon the ground that those portions of the Appellate Division order do not finally determine the action within the meaning of the Constitution. On the court’s own motion, appeals taken as of right from the remaining portions of the Appellate Division orders, affirming the dismissal of the judgment as against the Irving defendants and defendant Walsh, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved; and motion for leave to appeal from those remaining portions of the Appellate Division orders denied.